DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.


Claim Objections
The objection of Claims 1 – 11 and 16 – 20 for the limitation “define a tap instruction that is stored on and executable by another device, wherein the tap instruction is executable by the other device upon sensing a tap on a touch sensor of the other device” is withdrawn
The objection of Claim 13 for the limitation “displaying, by a wearable display of the wearable device, a cursor…” is withdrawn in light of the amendment to at least Claim 13.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitations “detect a position of a wrist of a palm of the first hand of the user;…identify a wrist point of the wrist or a palm-center of the palm; output, to the wearable display, data for displaying a cursor, wherein a virtual position of the cursor is based on an 
The examiner notes that Paragraphs 44 and 55 are the closest part of the instant Specification.  Paragraph 44 of the instant Specification states “The hand skeleton key point may include fingertips, finger bases, a palm center, wrist points, an arm-point, and so forth. When the processing device identifies the hand skeleton structure information, the processing device may use the hand skeleton key points to identify the positions of the first digit 404, the second digit 406, and/or the third digit 410 to determine the open pinch gesture 402 and/or the closed pinch gesture 414. For example, the processing device may analyze an image or a frame to determine the positions of the first digit 404 and the second digit 406 relative to the palm center and/or the wrist point (Emphasis Added).”  Paragraph 55 of the instant Specification states “As discussed above, the processing device may use the HSDA to detect key points of an individual's hand(s). In one embodiment, the processing device may use the key points to determine a location to display a cursor 420 in an augmented reality environment. In one example, the processing device may determine a location of the cursor 420 relative to the fingertip of the first digit 404, the fingertip of the second digit 406, and a palm-center (defined as a midpoint) to remove variability or instability in fingertip motions (Emphasis Added).”
There are many deficiencies of the above claimed limitations in these referenced disclosure of the instant Specification.  First, the instant Specification never determines the location of the wrist or palm of the hand of the user.  At best, the instant disclosure 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 – 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoda et al. (U.S. PG Pub 2018/0292908) in view of Kutliroff et al. (U.S. PG Pub 2014/0123077).

Regarding Claim 1, Kamoda et al. teach a device, comprising: 
a wearable display (Figure 1, Element 10.  Paragraph 50) configured to: 
attach to a head of a user (Figure 1, Element 15.  Paragraph 50); and 
display an augmented reality environment (Figure 3, Element ARS.  Paragraph 57) to the user (Figure 1, Element 15.  Paragraph 50), wherein the augmented reality environment (Figure 3, Element ARS.  Paragraph 57) includes a virtual object (Figure 3, Element 41.  Paragraph 73); 
a sensor (Figure 2, Element 29.  Paragraph 58) configured to: 
detect a position of a first digit (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) of a first hand (Figure 10, Element 37, Sub-Element not labeled, but is the right hand.  Paragraph 68) of the user (Figure 1, Element 15.  Paragraph 50); and 
detect a position of a second digit (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) of the first hand (Figure 10, 
a processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) coupled to the wearable display (Figure 1, Element 10.  Paragraph 50) and the sensor (Figure 2, Element 29.  Paragraph 58), wherein the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) is configured to: 
define a tap instruction (Paragraph 96) associated with the virtual object (Figure 3, Element 41.  Paragraph 73);
map a closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) to the tap instruction (Paragraph 96) such that detection of the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) by the sensor (Figure 2, Element 29.  Paragraph 58) triggers execution of the tap instruction (Paragraph 96) by the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61);
output, to the wearable display (Figure 1, Element 10.  Paragraph 50), data for displaying the virtual object (Figure 3, Element 41.  Paragraph 73);
identify a first fingertip of the first digit (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96); 
identify a second fingertip of the second digit (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96); 
determine that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in an 
determine that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) at a second point in time (Figure 10, Element GA2.  Paragraphs 96 - 97.  Kamoda et al. discloses a progression of the movement of the hand.  Therefore, the second movement will take place after the first.), wherein the second point in time (Figure 10, Element GA2.  Paragraphs 96 - 97.  Kamoda et al. discloses a progression of the movement of the hand.  Therefore, the second movement will take place after the first.) is after (Seen in Figure 10.  Paragraphs 96 – 97) the first point in time (Figure 10, Element GA1.  Paragraphs 96 - 97.  Kamoda et al. discloses a progression of the movement of the hand.  Therefore, the first movement will take place first.); 
determine that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) for a first threshold period of time (Figure 10, Element GA2.  Paragraphs 96 - 97.  The 
execute the tap instruction in response to: the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) being in the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) for the first threshold period of time (Figure 10, Element GA2.  Paragraphs 96 - 97.  The examiner notes that the first threshold of time is deemed as long enough to measure the closed state of GA2.), execute the tap instruction (Paragraph 96) and the tap instruction (Paragraph 96) being a gesture. 
Kamoda et al. is silent with regards to detect a position of a wrist of a palm of the first hand of the user; identify a wrist point of the wrist or a palm-center of the palm; output, to the display, data for displaying a cursor, wherein a virtual position of the cursor is based on an orientation of the wrist point or the palm-center; determine the wrist point or the palm-center is towards the virtual object, wherein the virtual position of the cursor is a virtual position of the virtual object; and execute a gesture in response to the wrist point or the palm-center being orientated towards the virtual object.
Kutliroff et al. teach detect a position of a wrist of a palm (Paragraph 38) of the first hand of the user; 
identify a wrist point of the wrist or a palm-center (Paragraph 42) of the palm (Paragraph 38); 

determine the wrist point or the palm-center (Paragraph 42) is oriented (Paragraph 42.  Kutliroff et al. teaches a grabbing movement where the finger are moved towards the center of the palm, therefore the orientation of the palm will be towards the object.) towards the virtual object, 
wherein the virtual position of the cursor (Paragraph 41) is a virtual position of the virtual object (Figure 8, Element 895.  Paragraph 43); and
execute a gesture (Figure 8, Element 895.  Paragraph 43) in response to the wrist point or the palm-center (Paragraph 42) being orientated towards (Paragraph 42.  Kutliroff et al. teaches a grabbing movement where the finger are moved towards the center of the palm, therefore the orientation of the palm will be towards the object.) the virtual object (Figure 8, Element 895.  Paragraph 43).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).

Regarding Claim 10, Kamoda et al. in view of Kutliroff et al. teach the device of claim 1 (See Above).  Kamoda et al. teach wherein the wearable display (Figure 1, Element 10.  Paragraph 50), the sensor (Figure 2, Element 29.  Paragraph 58), and the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) are integrated into smart glasses (Figure 2, Element 10.  Paragraph 55).

Regarding Claim 11, Kamoda et al. in view of Kutliroff et al. teach the device of claim 1 (See Above).  Kamoda et al. teach wherein the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) is further configured to: 
determine that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) for a second threshold (Figure 12.  Paragraph 99.  The examiner notes that the second threshold of time is deemed as long enough to operate a hold operation.) period of time; and 
in response to that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) for the second threshold (Figure 12.  Paragraph 99.  The examiner notes that the second threshold of time is deemed as long enough to operate a hold operation.) period of time, execute a swipe instruction (Figure 12, Element right slide.  Paragraph 99) associated with the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97).

Regarding Claim 12, Kamoda et al. teach a method, comprising: 
detecting, by a sensor (Figure 2, Element 29.  Paragraph 58), a position of a first digit (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) of a hand of a user (Figure 1, Element 15.  Paragraph 50); 
detecting, by the sensor (Figure 2, Element 29.  Paragraph 58), a position of a second digit (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) of the hand of the user (Figure 1, Element 15.  Paragraph 50); 
detecting, by the sensor (Figure 2, Element 29.  Paragraph 58), a position of a wrist or palm of the hand of the user (Figure 1, Element 15.  Paragraph 50);
identifying, by a processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61), a first fingertip of the first digit (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96); 
identifying, by the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61), a second fingertip of the second digit (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96); 
outputting, to a display device (Figure 1, Element 10.  Paragraph 50), data for displaying a virtual object (Figure 3, Element 41.  Paragraph 73);
determining, by the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61), that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in an open pinch position (Figure 10, Element GA1.  Paragraphs 96 - 97) at a first point in time (Figure 10, 
determining, by the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61), that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in a closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) at a second point in time (Figure 10, Element GA2.  Paragraphs 96 - 97.  Kamoda et al. discloses a progression of the movement of the hand.  Therefore, the second movement will take place after the first.), wherein the second point in time (Figure 10, Element GA2.  Paragraphs 96 - 97.  Kamoda et al. discloses a progression of the movement of the hand.  Therefore, the second movement will take place after the first.) is after (Seen in Figure 10.  Paragraphs 96 – 97) the first point in time (Figure 10, Element GA1.  Paragraphs 96 - 97.  Kamoda et al. discloses a progression of the movement of the hand.  Therefore, the first movement will take place first.); 
determining, by the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61), that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) for a threshold period of time (Figure 10, Element GA2.  Paragraphs 96 - 97.  The examiner notes that the first threshold of time is deemed as long enough to measure the closed state of GA2.); and 

Kamoda et al. is silent with regards to detecting, by the sensor, a position of a wrist of a palm of the first hand of the user; identifying a wrist point of the wrist or a palm-center of the palm; outputting, to a display device, data for displaying a cursor, wherein a location of the cursor is based on an orientation of the wrist point or the palm-center; determining an orientation of the wrist point or the palm-center is towards the virtual object, in response to determining the orientation of the wrist point or the palm-center is towards the virtual object, outputting, to the display device, data for displaying the cursor at a virtual position of the virtual object.
Kutliroff et al. teach detecting, by the sensor (Element depth camera.  Paragraph 23), a position of a wrist of a palm (Paragraph 38) of the first hand of the user; 
identifying a wrist point of the wrist or a palm-center of the palm (Paragraph 38); 
outputting, to a display device (Figure 13, Element 1350.  Paragraph 69), data for displaying a cursor (Paragraph 41), wherein a location of the cursor is based on an orientation (Paragraph 42.  Kutliroff et al. teaches a grabbing movement where the finger are moved towards the center of the palm, therefore the orientation of the palm will be towards the object.) of the wrist point or the palm-center (Paragraph 42); 
determining an orientation (Paragraph 42.  Kutliroff et al. teaches a grabbing movement where the finger are moved towards the center of the palm, therefore the 
in response to determining the orientation (Paragraph 42.  Kutliroff et al. teaches a grabbing movement where the finger are moved towards the center of the palm, therefore the orientation of the palm will be towards the object.) of the wrist point or the palm-center is towards the virtual object, 
outputting, to the display device (Figure 13, Element 1350.  Paragraph 69), data for displaying the cursor (Paragraph 41) at a virtual position of the virtual object (Figure 8, Element 895.  Paragraph 43).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).

Regarding Claim 14, Kamoda et al. in view of Kutliroff et al. teach the method of claim 12 (See Above).  Kamoda et al. teach wherein identifying the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96), the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96), the wrist point, or the palm-center comprises: 

Kamoda et al. is silent with regards to determining, by the processing device, geometric information of the first hand in the image or a frame of the video using a hand skeleton detection algorithm to identify hand skeleton key points.
Kutliroff et al. teach determining, by the processing device (Figure 12, Element 1200.  Paragraph 58), geometric information (Figure 7, Element 740.  Paragraph 39) of the first hand in the image (Paragraph 23) or a frame of the video (Paragraph 23) using a hand skeleton detection algorithm (Paragraph 39) to identify hand skeleton key points (Paragraph 39).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).

Regarding Claim 15
Kutliroff et al. teach further comprising identifying, by the processing device (Figure 12, Element 1200.  Paragraph 58), the positions of the first digit (Paragraph 39), the second digit (Paragraph 39), the first fingertip (Paragraph 39), the second fingertip (Paragraph 39), the wrist, the palm (Paragraph 38), the wrist point, or the palm-center (Paragraph 42) based on the hand skeleton key points (Figure 7, Element 740.  Paragraph 39).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).

Regarding Claim 16, Kamoda et al. teach a device, comprising: 
a wearable display (Figure 1, Element 10.  Paragraph 50) configured to: 
attach to a head of a user (Figure 1, Element 15.  Paragraph 50); and 
display an augmented reality environment (Figure 3, Element ARS.  Paragraph 57) to the user (Figure 1, Element 15.  Paragraph 50), wherein the augmented reality environment (Figure 3, Element ARS.  Paragraph 57) includes a virtual object (Figure 3, Element 41.  Paragraph 73); 
a sensor (Figure 2, Element 29.  Paragraph 58) configured to: 

detect a position of a second digit (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) of the hand of the user (Figure 1, Element 15.  Paragraph 50); 
a processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) coupled to the wearable display (Figure 1, Element 10.  Paragraph 50) and the sensor (Figure 2, Element 29.  Paragraph 58), wherein the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) is configured to: 
define a tap instruction (Paragraph 96) associated with the virtual object (Figure 3, Element 41.  Paragraph 73);
map a closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) to the tap instruction (Paragraph 96) such that detection of the closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) by the sensor (Figure 2, Element 29.  Paragraph 58) triggers execution of the tap instruction (Paragraph 96) by the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61);
output, to the wearable display (Figure 1, Element 10.  Paragraph 50), data for displaying the virtual object (Figure 3, Element 41.  Paragraph 73);
identify a first fingertip of the first digit (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96); 

determine that the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96) are in a closed pinch position (Figure 10, Element GA2.  Paragraphs 96 - 97) for a first threshold period of time (Figure 10, Element GA2.  Paragraphs 96 - 97.  The examiner notes that the first threshold of time is deemed as long enough to measure the closed state of GA2.);
execute a tap instruction (Paragraph 96) at an end of the first threshold period of time (Figure 10, Element GA2.  Paragraphs 96 - 97.  The examiner notes that the first threshold of time is deemed as long enough to measure the closed state of GA2.).
Kamoda et al. is silent with regards to detect a position of a wrist of a palm of the first hand of the user; identify a wrist point of the wrist or a palm-center of the palm; determine an orientation of the wrist point or the palm-center is towards the virtual object; output, to the display, data for displaying a cursor, wherein a location of the cursor is based on an orientation of the wrist point or the palm-center.
Kutliroff et al. teach detect a position of a wrist of a palm (Paragraph 38) of the first hand of the user; 
identify a wrist point of the wrist or a palm-center (Paragraph 42) of the palm (Paragraph 38); 

output, to the display (Figure 13, Element 1350.  Paragraph 69), data for displaying a cursor (Paragraph 41), wherein a location of the cursor is based on an orientation (Paragraph 42.  Kutliroff et al. teaches a grabbing movement where the finger are moved towards the center of the palm, therefore the orientation of the palm will be towards the object.) of the wrist point or the palm-center (Paragraph 42).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).


Claims 2 – 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoda et al. (U.S. PG Pub 2018/0292908) in view of Kutliroff et al. (U.S. PG Pub 2014/0123077) in view of Esenther et al. (U.S. PG Pub 2007/0257891).

Regarding Claim 2, Kamoda et al. in view of Kutliroff et al. teach the device of claim 1 (See Above).  Kamoda et al. is silent with regards to wherein the virtual position 
Esenther et al. teaches wherein the virtual position of the cursor (Figures 2B and 2C, Element 210.  Paragraph 41) is further based on a midpoint (Figures 2B and 2C, Element 210.  Paragraph 41) between the first fingertip and the second fingertip (Figures 2A – 2C, Elements not labeled, but are the fingers.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings of the cursor placement of Esenther et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Esenther et al. is to provide a view of the cursor that is not obscured by the fingers, as taught by Esenther et al. (Paragraph 41).

Regarding Claim 3, Kamoda et al. in view of Kutliroff et al. in view of Esenther et al. teach the device of claim 2 (See Above).  Kamoda et al. teach wherein to identify the first fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the forefinger.  Paragraph 96) and the second fingertip (Figure 10, Element 38, Sub-Element not labeled, but is the thumb.  Paragraph 96), the processing device (Figures 1, 2, and 7.  Elements 12 and 30.  Paragraph 61) is further configured to:
capture, by the sensor (Figure 2, Element 29.  Paragraph 58), an image or a video (Paragraph 58) of the first hand (Figure 10, Element 37, Sub-Element not labeled, but is the right hand.  Paragraph 68).
Kamoda et al. is silent with regards to determine geometric information of the first hand in the image or a frame of the video using a hand skeleton detection algorithm to identify hand skeleton key points.
Kutliroff et al. teach determine geometric information (Figure 7, Element 740.  Paragraph 39) of the first hand in the image (Paragraph 23) or a frame of the video (Paragraph 23) using a hand skeleton detection algorithm (Paragraph 39) to identify hand skeleton key points (Paragraph 39).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).

Regarding Claim 4, Kamoda et al. in view of Kutliroff et al. in view of Esenther et al. teach the device of claim 3 (See Above).  Kamoda et al. is silent with regards to wherein the processing device is further configured to identify the positions of the first digit, the second digit, the first fingertip, or the second fingertip based on the hand skeleton key points. 
Kutliroff et al. teach wherein the processing device (Figure 12, Element 1200.  Paragraph 59) is further configured to identify the positions of the first digit (Paragraph 39), the second digit (Paragraph 39), the first fingertip (Paragraph 39), or the second 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. with the skeleton model of Kutliroff et al.  The motivation to modify the teachings of Kamoda et al. with the teachings of Kutliroff et al. is to further improve the quality of tracking and assign positions to joints that were missed by other detection methods, as taught by Kutliroff et al. (Paragraph 39).

Regarding Claim 13, Kamoda et al. in view of Kutliroff et al. teach the method of claim 12 (See Above).  Kamoda et al. is silent with regards to wherein the location of the cursor is further based on a midpoint between the first fingertip and the second fingertip at the first point in time.
Esenther et al. teaches wherein the location of the cursor (Figures 2B and 2C, Element 210.  Paragraph 41) is further based on a midpoint (Figures 2B and 2C, Element 210.  Paragraph 41) between the first fingertip and the second fingertip (Figures 2A – 2C, Elements not labeled, but are the fingers.  Paragraph 41) at the first point in time (Figure 2B.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings of the cursor placement of Esenther et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Esenther et al. is .


Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoda et al. (U.S. PG Pub 2018/0292908) in view of Kutliroff et al. (U.S. PG Pub 2014/0123077) in view of Marcolina et al. (U.S. PG Pub 2016/0239080).

Regarding Claim 5, Kamoda et al. in view of Kutliroff et al. teach the device of claim 1 (See Above).  Kamoda et al. is silent with regards to the sensor is further configured to: detect a position of a third digit of a second hand of the user; detect a position of a fourth digit of the second hand of the user; the processing device coupled to the wearable display and the sensor, wherein the processing device is configured to: identify a third fingertip of the third digit; identify a fourth fingertip of the fourth digit; determine that the third fingertip and the fourth fingertip are in the open pinch position at the first point in time; determine that the third fingertip and the third fingertip are in the closed pinch position at the second point in time; determine that the first fingertip and the second fingertip; and in response to that the first fingertip, the second fingertip, the third fingertip, and the fourth fingertip being in the closed pinch position, execute another instruction.
Marcolina et al. teach wherein: the sensor (Figure 1, Elements 102 and 104.  Paragraph 142) is further configured to: 

detect a position of a fourth digit (Paragraph 127) of the second hand (Figure 1, Element 114, Sub-Element not labeled, but is the second hand.  Paragraph 144) of the user; 
the processing device (Figure 1, Element 106.  Paragraph 142) coupled to the wearable display (Figure 1, Element 120.  Paragraph 146) and the sensor (Figure 1, Elements 102 and 104.  Paragraph 142), wherein the processing device (Figure 1, Element 106.  Paragraph 142) is configured to: 
identify a third fingertip of the third digit (Paragraph 127); 
identify a fourth fingertip of the fourth digit (Paragraph 127); 
determine that the third fingertip and the fourth fingertip are in the open pinch position at the first point in time (Figure 36, Element 3600.  Paragraph 362); 
determine that the third fingertip and the third fingertip are in the closed pinch position at the second point in time (Figure 35, Element 3500.  Paragraph 362); 
determine that the first fingertip and the second fingertip are in the closed pinch position (Figure 35, Element 3500.  Paragraph 362); and 
in response to that the first fingertip, the second fingertip, the third fingertip, and the fourth fingertip being in the closed pinch position (Figure 35, Element 3500.  Paragraph 362), execute another instruction (Paragraph 48).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings sensing of the pinch of a second hand of Marcolina et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Marcolina et al. is increased functionality, by making the system responsive to pinching of both the first and second hands, as taught by Marcolina et al. (Paragraphs 48 and 49).

Regarding Claim 6, Kamoda et al. in view of Kutliroff et al. in view of Marcolina et al. teach the device of claim 5 (See Above).  Kamoda et al. is silent with regards to wherein the other instruction is a zoom instruction to enlarge or shrink a size of the virtual object.
Marcolina et al. teach wherein the other instruction (Paragraph 48) is a zoom instruction to enlarge or shrink a size (Paragraph 48) of the virtual object.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings sensing of the pinch of a second hand of Marcolina et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Marcolina et al. is increased functionality, by making the system responsive to pinching of both the first and second hands, as taught by Marcolina et al. (Paragraphs 48 and 49).

Regarding Claim 7, Kamoda et al. in view of Kutliroff et al. in view of Marcolina et al. teach the device of claim 6 (See Above).  Kamoda et al. is silent with regards to wherein the processing device is configured to: determine that the first fingertip and the second fingertip are moving away from the third fingertip and the fourth fingertip; and execute the zoom instruction to enlarge the virtual object.
Marcolina et al. teach wherein the processing device is configured to: 
determine that the first fingertip and the second fingertip are moving away from (Paragraph 48) the third fingertip and the fourth fingertip (Figure 35, Element 3500.  Paragraph 362); and 
execute the zoom instruction to enlarge (Paragraph 48) the virtual object.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings sensing of the pinch of a second hand of Marcolina et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Marcolina et al. is increased functionality, by making the system responsive to pinching of both the first and second hands, as taught by Marcolina et al. (Paragraphs 48 and 49).

Regarding Claim 8
Marcolina et al. teach wherein the processing device is configured to: 
determine that the first fingertip and the second fingertip are moving towards (Paragraph 48) the third fingertip and the fourth fingertip (Figure 35, Element 3500.  Paragraph 362); and 
execute the zoom instruction to shrink (Paragraph 48) the virtual object.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings sensing of the pinch of a second hand of Marcolina et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Marcolina et al. is increased functionality, by making the system responsive to pinching of both the first and second hands, as taught by Marcolina et al. (Paragraphs 48 and 49).

Regarding Claim 9, Kamoda et al. in view of Kutliroff et al. in view of Marcolina et al. teach the device of claim 5 (See Above).  Kamoda et al. is silent with regards to wherein: the other instruction is a rotate instruction; and the processing device is configured to: determine that the first fingertip, the second fingertip, the third fingertip, and the fourth fingertip rotate about an axis; and rotate the virtual object about the axis relative to the rotation of the first fingertip, the second fingertip, the third fingertip, and the fourth fingertip rotate about the axis
Marcolina et al. teach wherein: 
the other instruction is a rotate instruction (Paragraph 49); and 
the processing device (Figure 1, Element 106.  Paragraph 142) is configured to: 

rotate the virtual object about the axis relative to the rotation of the first fingertip, the second fingertip, the third fingertip, and the fourth fingertip (Figure 35, Element 3500.  Paragraph 362) rotate about the axis (Figure 5.  Paragraph 170).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the control device of Kamoda et al. and the skeleton model of Kutliroff et al. with the teachings sensing of the pinch of a second hand of Marcolina et al.  The motivation to modify the teachings of Kamoda et al. and Kutliroff et al. with the teachings of Marcolina et al. is increased functionality, by making the system responsive to pinching of both the first and second hands, as taught by Marcolina et al. (Paragraphs 48 and 49).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the Kamoda et al. in view of Kutliroff et al. fail to disclose all the newly added limitations of Claim 12.  The examiner respectfully disagreed with the applicant’s assertion.  Kutliroff et al. discloses “Selection gestures indicate that a specific UI element should be selected.  In some embodiments, a selection gesture is a grabbing movement with the hand, where the fingers move towards the center of the palm, as if the subject is 
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (U.S. PG Pub 2015/0205362); Won et al. (U.S. PG Pub 2016/0117000); and Kin et al. (U.S. PG Pub 2019/0212827) disclose inventions that are similar to the instant invention and/or parts of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625